Citation Nr: 1533084	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2000 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified before the undersigned at a Board hearing via video conference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she was the victim of a sexual assault in January 2001.  A review of the service treatment records shows that prior to that time, she was seen for complaints of depression in November 2000.  She was also hospitalized for an episode of intoxication at that time.  There is no documentation of the claimed sexual assault.  The Veteran was next hospitalized in 2003 for psychiatric problems and has been treated intermittently since that time for adjustment disorder, PTSD, MDD, and anxiety.  A private psychological evaluation concluded that the Veteran did not have PTSD, but rather had depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  At her Board hearing, it was noted that she had not been afforded a VA examination to assess whether she has PTSD.  Accordingly, the Board finds that she should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The record must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in the applicable Diagnostic and Statistical Manual of Mental Disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty for training or is related to any in-service disease, injury, or event, to include the alleged stressor event of being sexually assaulted.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

